EXHIBIT31.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO SECTION302 OF THE SARBANES-OXLEY ACT OF 2002 I, Tony Carvalho, certify that: 1. I have reviewed this Amendment No. 1 to Annual Report on Form10-K of YuMe, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/Tony Carvalho Tony Carvalho Chief Financial Officer Date: June 20, 2014
